ORDER RELEASING RESPONDENT FROM DISCIPLINARY PROBATION
This Court suspended the respondent from the practice of law for a period on ninety (90) days on November 12, 2003, but stayed the suspension provided that the respondent complied with certain terms and conditions of probation for a period of one (1) year. Matter of Danks, 798 N.E.2d 438 (Ind.2003). The Indiana Supreme Court Disciplinary Commission has advised this Court that the respondent has complied with all conditions of his disciplinary probation and consents to the respondent's release from probation and his unconditional reinstatement to the practice of law in Indiana.
And this Court, being duly advised, now finds that the respondent's compliance with all terms of his disciplinary probation now permits his release from that probation and his full reinstatement to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Seott A. Danks, is released from the terms of his disciplinary probation and fully reinstated to the practice of law in this state, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.